FILED
                                                                                                     JAN 2 0 20tO
                                     UNITED STATES DISTRICT COURT                              Clerk, U.S. District and
                                     FOR THE DISTRICT OF COLUMBIA                                8ankruptcy Courts

                                                      )
      Maria Lurdes Pereira,                           )
                                                      )
              Plaintiff,                              )
                                                      )
                      v.                              )        Civil Action No.       10 0095
                                                      )
      Timothy Geithner and Treasury of U.S.           )
                                                      )
              Defendants.                             )
                                                      )


                                           MEMORANDUM OPINION

              This matter is before the Court on its initial review of plaintiff s pro se complaint and

      application for leave to proceed in Jorma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

      required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

      28 U.S.C. § 1915(e)(2)(B)(i).

              Plaintiff, a District of Columbia resident, sues Treasury Secretary Timothy Geithner,

      claiming that he "refused to do the job." CompI. at I. She seeks "the 7.5 billion dollars from the

      illegal trade .... ", id. at 2, that she appears to attribute to Geithner, id. at 1. The rest of the

      complaint is simply incomprehensible. Complaints that describe fantastic or delusional scenarios

      or contain "fanciful factual allegation[s]" are subject to dismissal under 28 U.S.C. § 1915(e)(2).

      Neitzke v. Williams, 490 U.S. 319,325 (1989); accord Best v. Kelly, 39 F.3d 328,330-31 (D.C.

      Cir. 1994). This complaint qualifies for such treatment and, thus, is dismissed. A separate Order

      accompanies this Memorandum Opinion.



                       fL
      Date: January   L, 2010


J1/                                                                                                                       3